Exhibit 10.01
 
EXCLUSIVE RESELLER AGREEMENT


This Agreement is made and entered into as of this 24th day of March, 2014 by
and between TransBlue, LLC, a limited liability company having its principal
place of business at 388 Beery Street, Brooklyn New York 11211 ( “TransBlue”),
and 420 Solutions Corporation, a corporation duly organized and existing under
the laws of the State of Delaware, having its principal place of business at 595
Madison Avenue, New York, New York (“Reseller”; Reseller is a wholly owned
subsidiary of Excel Corporation (EXCC), a Delaware publicly traded corporation).


RECITALS


WHEREAS TransBlue is in the business of providing Point of Banking processing
services for merchants (the “POB Services”, which category of products and
services does not include point of sale (“POS”) credit and debit card
transaction processing using point of sale equipment for purposes of this
Agreement), directly or indirectly for and on behalf of one or more processors
or sponsoring Banks (collectively, the “Banks”); and


WHEREAS, TransBlue desires to retain the services of the Reseller in the
capacities herein set forth and the Reseller desires to represent TransBlue in
such capacities.


NOW, THEN, THEREFORE, IN CONSIDERATION OF THE MUTUAL PROMISES AND COVENANTS
HEREIN CONTAINED, TransBlue and the Reseller hereby agree as follows:


1.      Reseller Obligations.  Without limitation, the Reseller agrees to:


1.1           solicit potential merchants interested in procuring the POB
Services (each a “Merchant”) for all POB Services that TransBlue offers;


1.2           carry out investigation, site inspection and assist potential
Merchant in completing the Merchant Application provided by TransBlue and
obtaining any and all documentation required in support thereof;


1.3           promote the continuing use of the POB Services to Merchants that
Reseller has solicited to complete a Merchant Application, that have been
approved to accept POB Services through TransBlue and that have had at least one
POB unit/machine installed and activated at the Merchant’s location(s) through
which the Merchant’s customers can use their PIN-based debit/ATM cards to
authorize TransBlue’s processing of an ACH-debit transaction from that
cardholder’s depository bank account (“hereinafter, “TransBlue Merchants”);


1.4           provide TransBlue Merchants with the name and address and contact
information of TransBlue, or any Banks or other entity, which TransBlue
represents, as specifically instructed by TransBlue in connection with all
customer service questions;
 
 
 

--------------------------------------------------------------------------------

 
 
1.5           in the course of promoting the POB Services, use only those
marketing materials approved in writing in advance by TransBlue and obtain
written approval of any marketing or solicitation material related to the
Services prepared by Reseller or not otherwise furnished by TransBlue;


1.6           act in compliance with all applicable laws and regulations of
Visa, MasterCard and NACHA and any other applicable laws, regulations or
association rules;


1.7           conform to all applicable policies and procedures of TransBlue and
perform his/her obligations in a good workmanship manner, with professional
diligence and demeanor; and


1.8           have Excel Corporation issue common stock to TransBlue (or its
designee(s) in accordance with Section 3, below.


2.      TransBlue Obligations. During the term hereof, TransBlue agrees to:


2.1           accept completed Merchant applications and agreements from
Reseller and forward them to Banks, without any obligation or undertaking that
such applications shall be approved or accepted, but while using its best
efforts to get approval and acceptance of applications by Banks;


2.2           compensate Reseller in accordance with Schedule A hereto, on the
15th day of each month for all residual compensation due for POB transactions
for which TransBlue received revenue during the prior calendar month (with
residual reports segregating the revenue and transaction information by Merchant
MID number(s)). Residual compensation shall continue to be paid to Reseller with
respect to all TransBlue Merchants signed by Reseller for so long as Reseller is
not actively targeting TransBlue Merchants to accept POB Services on behalf of
any competitor of TransBlue, and for so long as the respective TransBlue
Merchants are actively having POB transactions processed through TransBlue,
remain in compliance with the terms hereof, and TransBlue is receiving revenue
for those TransBlue Merchants from the Banks. TransBlue reserves the right to
offset Reseller’s compensation for any amounts owed by Reseller to TransBlue, or
any revenue paid to Reseller but is uncollected from any TransBlue Merchant, or
any losses incurred by TransBlue due to any wrongful or negligent acts by
Reseller. TransBlue shall not be obligated to pay Reseller residuals in any
month during which Reseller’s total residual compensation is less than $300. If
Reseller’s compensation is less than $300, the residual balances shall be
carried over until the monthly $300 minimum is met.  TransBlue waives any claim
against Reseller regarding any compensation it fails to dispute within thirty
(30)-days unless there was no reasonable way that Reseller should have known
that the compensation or residuals paid to it for that month was inaccurate.;
 
2.3           not utilize the services of any other resellers, agents,
representatives, contractors, to market or solicit or sign any Merchants for POB
Services in the following merchant/business types:  (a) merchants on the TMF or
MATCH lists; (b) medical marijuana dispensaries; (c) head shops; (d) merchants
without a social security number or federal tax identification/EIN number; (e)
adult stores & escort services.  Reseller’s right to be the exclusive Reseller
of TransBlue’s POB Services shall continue in perpetuity unless (x) the term of
this Agreement expires, (y) this Agreement is terminated by TransBlue for cause
or by Reseller without cause or (z) Reseller fails to successfully solicit
Merchants that install and activate four hundred (400) POB units within the
first twelve (12) months following the execution of this Agreement (e.g., by
February 28, 2015) and a total of eight hundred (800) POB units within the first
eighteen (18) months following the execution of this Agreement (e.g., by
September 31, 2015);
 
 
 

--------------------------------------------------------------------------------

 
 
2.4           exercise reasonable commercial efforts to white-label or co-brand
for Reseller, the POB Services and supporting materials (such as Merchant
Applications), and to include on such co-branded materials the statement that
Reseller “is a wholly owned subsidiary of Excel Corporation (EXCC), a publicly
traded company”;


2.5           exercise reasonable commercial best efforts to provide
state-of-the-art POB units/machines and POB Services (and all ancillary products
and services and supplies, including the prompt shipping and activation of fully
encrypted POB units to TransBlue Merchants as soon as a Merchant signs a
Merchant Application), as may be reasonably requested/needed for each TransBlue
Merchant, and to insure that the POB Services are provided continuously,
consistent with industry best practices, to all TransBlue Merchants;


2.6           exercise reasonable commercial best efforts to provide all
TransBlue Merchants with 24/7 POB transaction processing, customer service, and
support, and next-business day service or replacement of POB machines/units
(with re-programming, encryption and installation);


2.7           provide continuing education and training to Reseller so that
Reseller remains current and knowledgeable regarding the POB Services and any
changes or additions thereto;


2.8.           fully comply with all applicable regulations, rules and
procedures by Banks, NACHA, credit card associations and government regulators
so as to avoid the interruption of the provision POB Services to TransBlue
Merchants;  and


2.9           utilize best commercial efforts to ensure that any rates or fees
that TransBlue charges to Reseller in addition to those listed in Schedule A
hereto, including any increases in Schedule A rates caused by the increase in
TransBlue’s costs of such services from the Banks or NACHA are provided to
TransBlue, are passed through to Reseller or TransBlue Merchants at TransBlue’s
costs, and that TransBlue has undertaken best commercial efforts to minimize
those additional fees, charges or increases.


3.           Issuance of Securities.


(a)            Closing Stock Grant.  Upon execution hereof, the Reseller hereby
agrees to have Excel Corp. issue to TransBlue (or its designee(s), 200,000
shares (the "Closing Stock") of Excel Corp.’s common stock, par value $.001 per
share ("Common Stock").
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Stock Earnout.  In addition to the foregoing, during the Term,
provided that this Agreement has not been sooner terminated pursuant to the
terms of this Agreement and TransBlue is not in default on its obligations under
this Agreement, the Reseller shall cause Excel Corp. to issue to TransBlue (or
its designee(s)) up to 800,000 shares of Excel Corp.’s Common Stock ("Earnout
Shares"), calculated in accordance with the following formula: (i) 100,000
Earnout Shares upon the installation and activation of the one hundredth (100th)
POB unit/machine at TransBlue Merchants; plus (ii) 100,000 Earnout Shares upon
the installation and activation of the two hundredth (200th) POB unit/machine at
TransBlue Merchants; plus (iii) 100,000 Earnout Shares upon the installation and
activation of the three hundredth (300th) POB unit/machine at TransBlue
Merchants; plus (iv) 100,000 Earnout Shares upon the installation and activation
of the four hundredth (400th) POB unit/machine at TransBlue Merchants; plus (v)
100,000 Earnout Shares upon the installation and activation of the five
hundredth (500th) POB unit/machine at TransBlue Merchants; plus (vi) 100,000
Earnout Shares upon the installation and activation of the six hundredth (600th)
POB unit/machine at TransBlue Merchants; plus (vii) 100,000 Earnout Shares upon
the installation and activation of the seven hundredth (700th) POB unit/machine
at TransBlue Merchants; plus (viii) 100,000 Earnout Shares upon the installation
and activation of the eight hundredth (800th) POB unit/machine at TransBlue
Merchants.  For the purposes of this Agreement, the term Closing Stock and
Earnout Shares shall be collectively referred to as the "Securities".


(c)           Consideration for Stock Issuance. The issuance of the Securities
is made in consideration of the services to be provided by, and the exclusive
right for Reseller to resell POB Services to certain merchant types/market
segments for, TransBlue during the Term.


(d)           Adjustment to the Number of
Securities.                                                                           The
number of Securities issuable hereunder is subject to adjustment from time to
time, as follows: (i) if Excel Corp. at ny time shall split or subdivide its
shares, the Securities shall be proportionately increased; and (ii) if Excel
Corp. at any time shall combine or reverse split its shares the number of
Securities issuable shall be proportionately decreased.


(e)           No Voting Rights.  TransBlue (or its designee(s)) will not be
entitled to any voting rights or other rights as it relates to the Earnout
Shares until they have been issued in accordance with Section 3 (b) above.


(f)           Representations and Warranties of TransBlue. TransBlue represents
and warrants to the Reseller that:
 
(i)           Information on TransBlue.   TransBlue has been furnished with or
has had access at the EDGAR Website of the Commission to Excel Corp.’s filings
and disclosures (hereinafter referred to collectively as the "Reports").


(ii)           Information on TransBlue.   TransBlue (and/or the majority owners
of TransBlue) is an "accredited investor", as such term is defined in Regulation
D promulgated by the Commission under the 1933 Act, is experienced in
investments and business matters, has made investments of a speculative nature
and has purchased securities of United States publicly-owned companies in
private placements in the past and, with its representatives, has such knowledge
and experience in financial, tax and other business matters as to enable
TransBlue to utilize the information made available by the Reseller to evaluate
the merits and risks of and to make an informed investment decision with respect
to the Securities, which represents a speculative investment.  TransBlue has the
authority and is duly and legally qualified to purchase and own the
Securities.  TransBlue is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)           Purchase of Securities.  On the Closing Date, TransBlue will
acquire the Securities as principal for its own account for investment only and
not with a view toward, or for resale in connection with, the public sale or any
distribution thereof.


(iv)           Compliance with Securities Act.   TransBlue understands and
agrees that the Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of TransBlue contained herein),
and that such Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration.


(v)           Securities Legend.  The Securities shall bear the following or
similar legend:


"THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES."


(vi)           Communication of Offer.  The offer to sell the Securities was
directly communicated to TransBlue by the Reseller.  At no time was TransBlue
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.


(vii)           No Governmental Review.  TransBlue understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.
 
 
 

--------------------------------------------------------------------------------

 
 
3.      Independent Contractor Status/Working Facilities/Downline Agents. The
Reseller shall furnish its own office space, such facilities, and services, as
shall be reasonably necessary for the performance of duties of Reseller
hereunder. Reseller may utilize the services of its own independent contractors,
sales representatives, agents or affiliates to perform its obligations
hereunder, but Reseller shall maintain solely responsible to insure that such
agents comply with the applicable terms of this Agreement. TransBlue and
Reseller shall be deemed to be independent contractors and neither party shall
be considered to be an employee, joint venture or partner of each other.
Reseller shall not incur any debt in the name of TransBlue, nor shall Reseller
enter into or hold out that it has the right to enter into any legally binding
agreements on behalf of TransBlue or the Banks.  All Merchant Applications shall
be subject to the approval of TransBlue or the Banks.


4.      Expenses. Reseller shall be responsible for all business expenses, which
are incurred by the Reseller in the course of carrying out is obligations
hereunder, unless otherwise previously agreed in writing by TransBlue. Any such
agreed upon expenses may be reimbursed upon the presentation by the Reseller of
an itemized account of such expenditures containing such details as may be
required by TransBlue policy or an officer of TransBlue.


5.      Representations. Each party hereto represents, warrants and covenants
the following to and for the benefit of other:


5.1           Good Standing.  It is validly existing and in good standing under
the laws of the State of Delaware.


5.2           Full Authority.  It has full authority and corporate power to
enter into this Agreement and to perform its obligations under this Agreement.


5.3           Sale of Information.  It shall not sell, purchase, provide or
exchange credit card, debit card or Banks account numbers or any Merchant
information collected or received through the POB system, to any third party
without the consent of the other Party, which consent shall not be unreasonably
withheld; any and all such Merchant Information is jointly owned by Reseller and
TransBlue and the Parties shall equally share in any revenues derived from the
sale of the Merchant Information thereof (not including the use by Excel and
Excel’s other subsidiary company to cross-sell other products and services,
i.e., cash advance purchase of receivables and credit and debit card processing
services).


5.4           No Violation.  Its performance of this Agreement shall not violate
any applicable law or regulation or any agreement to which it is bound as of the
date hereof.


5.5           Enforceability.  This Agreement represents a valid obligation of
the party and is fully enforceable against it.


 
 

--------------------------------------------------------------------------------

 
 
5.6           Compliance.  It shall comply with the terms of this Agreement,
with all applicable Banks card association and ACH network rules, including,
without limitation those of NACHA, and with all applicable state and federal
laws and regulations and any agreement between TransBlue and applicable Banks as
well as all applicable Banks’ ethics statements.
 
5.7           No Litigation.  Neither it nor any of its officers and directors
are a party to any pending litigation that would have an impact on this
Agreement and have never been fined or penalized by Visa, MasterCard, NACHA or
any other association in the credit, payments or Banking industry; and


5.8           No Crime.  Neither it, nor any of its officers and directors have
never been convicted of a crime punishable by greater than 365 days of
incarceration or of a crime of dishonesty.
 
5.9           Compliance with Bank Agreements.   It shall conduct its business
in such a way so as not to cause the other Party to violate the provisions of
any agreement between either Party and any Banks or any other third party.


6.      Restrictive Covenants.


6.1           Reseller agrees that all financial data, customer lists, computer
programs, contracts, agreements, books, records, correspondence and other
materials furnished to the Reseller by TransBlue TransBlue are and shall remain
property of TransBlue and are confidential. Reseller agrees to deliver all such
materials including copies thereof to TransBlue upon termination of Reseller’s
activities hereunder, or at any time at TransBlue’s request. The Reseller
further agrees the Reseller shall not at any time during or after the term
hereof (except in fulfillment of Reseller’s obligations under this agreement)
use for his/her own personal use, reveal, divulge, disclose, sell, transfer, or
make known to any person or entity any such confidential information, including,
but not limited to: customer lists, trade secrets or confidential business
information relating to the business of TransBlue and shall retain all such
knowledge and information in trust in a fiduciary capacity for the sole benefit
of TransBlue, its successors and assigns unless such disclosure has been
authorized by TransBlue or is required by law, a court of competent jurisdiction
or a governmental regulatory agency.  TransBlue acknowledges and agrees that
customer lists or information developed by Reseller using its own efforts or
obtained from any source other than TransBlue is and shall remain the sole and
exclusive property of Reseller, and TransBlue shall make no claim thereto.


6.2           Reseller specifically agrees that, during the term hereto, it
shall not: (i) directly or indirectly for or on behalf of any third party,
solicit, nor attempt to move, nor change the POB Services merchant account
relationship of a TransBlue Merchant to another provider of POB processing
services; or (ii) solicit or offer services that are in any way competitive with
the POB Services offered by TransBlue. (The parties agree that credit and debit
transaction processing services at the point of sale are NOT deemed to be
competitive with POB Services, and Reseller and its agents, representatives,
employees and affiliates may market such services and other ancillary products
and services to TransBlue Merchants.)
 
 
 

--------------------------------------------------------------------------------

 
 
6.3           During the term of this agreement and for eighteen (18) months
after the termination of this agreement, the Reseller shall not (a) target any
TransBlue Merchant located in the United Sates for the same or similar POB
services being provided by TransBlue for solicitation to move that business to a
competing POB entity or organization, or (b) directly or indirectly entice,
induce or in any manner influence any person who is, or shall be in the service
of TransBlue to leave the same for the purpose of engaging in a business or
being employed by or associated with any person or entity which conducts such a
business.


7.      Term. The term of this agreement shall be for a period of four (4) years
commencing on the date signed below. Thereafter, this Agreement shall
automatically renew for consecutive, additional one (1) year terms unless either
party shall provide the other party written notice of non-renewal at least 30
days prior to the commencement of any additional one (1) year term hereof.
TransBlue’s obligations to pay residual compensation to Reseller shall continue
in perpetuity and shall survive the termination of this Agreement.


8.      Survival Clause. The following provisions of this Agreement shall
survive termination of this agreement and shall inure to the benefit of the
respective parties, their successors and assigns: 2.2, 2.4, 2.5, 2.6, 2.8, 2.9,
5.3, 6, 8, 9, 10, 11, 12, 13, 14, 15 and 16.


9.      Indemnification.


9.1           Each party (the “Indemnifying Party”) shall save, defend,
indemnify, reimburse and hold other Party harmless for all suits, actions,
proceedings, looses, claims, liabilities, damages, costs and expenses (including
all costs and reasonable attorney’s fees) actually incurred in connection with
any consultation, negotiation, or actual action, suit, or proceeding to which
the other Party shall be made a party by reason of:


(a)           the acts or omissions of the Indemnifying Party;


(b)           the Indemnifying Party’s violation of this agreement, applicable
law, Credit Card Association, NACHA, rules or the other Party’s policy and
procedures;


(c)           any fraudulent or dishonest conduct or misrepresentation of or by
the Indemnifying Party; or


(d)           taxes owed with respect to compensation hereunder.
 
9.2           In the event either Party makes any claim under this provision,
the claiming Party shall have the right, (subject to its right of reimbursement
hereunder) but not the obligation, to defend the suit with counsel of its
choice.  The Indemnifying Party agrees to cooperate in such an action. The
Claiming Party agrees not to settle any claim for which indemnification
hereunder may be sought without prior written consent of the Indemnifying Party.
 
 
 

--------------------------------------------------------------------------------

 
 
9.3           Under no circumstances shall either Party be liable for any
indirect or consequential damages hereunder. Under no circumstances shall the
liability of either Party exceed the aggregate amount of residual commissions
actually paid to the Reseller in the three (3) months preceding the event giving
rise to liability.


10.       No Prior Agreements. This Agreement supersedes all prior agreements
and understandings between the Reseller and TransBlue and its directors,
officers, shareholders, Resellers, or representatives and constitutes. This is
the entire agreement between the parties respecting the subject matter hereof
and there are no representations, warranties or commitments other than those
expressed herein.


11.      No Waiver/Oral Modifications.  No modification or amendment or waiver
of any clause or provisions this Agreement shall be valid unless in writing and
assigned by the party to be bound, with all the dignity and formality of this
Agreement.  Failure to timely enforce a provision shall not be deemed or
construed to be a waiver by either party of one of the provisions of this
agreement.  Any waiver shall not operate or be construed as a waiver of any
subsequent or similar event or the enforcement of other clauses or provisions of
this Agreement.


12.      Notice. Notice hereunder shall be in writing and shall be deemed to
have been properly given when delivered personally to the address of the other
Party set out above, or, as when sent by facsimile with telephone confirmation
of receipt or when sent by overnight courier one day after deposit or by U.S.
registered or certified mail, postage prepaid with return receipt requested
three business days after deposit thereof to the other Party at the address
written below after the signature of the other Party, or to such other place as
either party may designate by prior written notice.


13.      Assignability. This Agreement is for services of the Parties only and
may not be assigned or transferred without the express written consent of the
other Party, which consent shall not be unreasonably withheld. This Agreement
shall inure to the benefit of and be binding upon the Parties and their
respective heirs, personal representatives, successors and permitted assigns.
Reseller is permitted to assign certain functions hereunder, and the receipt of
residuals, to Reseller’s agents, representatives, ISOs,
subcontractors.  Reseller is permitted to sell any residual stream hereunder to
any other party, without prior notice to or consent of TransBlue.


14.      Dispute Resolution. This agreement shall be governed by and construed
in accordance with the laws of the State of New York and any dispute shall be
submitted to binding arbitration, before a sole arbitrator, with such
arbitration to be conducted in the State of New York, County of Kings and shall
be conducted under the rules (but not the auspices) of the Commercial Section of
the Arbitration Association of America.  The parties shall select the arbitrator
from a list of ten arbitrators who work or live within twenty (20) miles of the
Kings County courthouse, by alternatively striking one name from the list until
only one remains.  The parties shall each advance one half of the estimated fees
to the arbitrator in advance of the commencement of the arbitration, and the
prevailing party in any arbitration shall recover the costs of the arbitration
(including the reasonable attorneys’ fees).  Each party irrevocably consents to
the jurisdiction of the Courts of the State of New York, County of Kings, for
any action to confirm an arbitration award, or to enforce any violations of the
Confidentiality, Noncompetition or Nonsolicitation obligations of the parties
hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
15.      Severability, Construction and Headings. If any portion hereof shall be
found invalid for any reason, it shall not affect the other portions. For
purposes of construction, this Agreement shall be deemed as being drafted by
both parties, equally.  The paragraph headings are provided for convenience
only, and shall not be interpreted as binding or determinative of the intent of
the parties.


16.      Execution. This agreement may be executed in counterparts, each which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  By signing below, each signatory represents, warrants and
agrees that s/he has the actual authority to bind his/her respective company and
that all necessary corporate approvals have been granted:
 

420 Solutions Corporation,
A Wholly Owned Subsidiary of
Excel Corporation
     TransBlue, LLC            
By: _________________________
   
By: _________________________
 
Name: Ruben Azrak
   
Name: Jacob Katz
 
Title: Excel Interim CEO
   
Title: Managing Member/President
  Date: __________________     Date: _______________             WITNESSED BY:  
    WITNESSED BY:               _________________________     
_________________________    Name:     Name:            

 